Case 1:19-cv-00003-DML-JPH Document 42 Filed 05/01/19 Page 1 of 1 PageID #: 3883



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 BRANDI WETHERALD,                                   )
                                                     )
                                 Plaintiff,          )
                                                     )
                            v.                       )    No. 1:19-cv-00003-DML-JPH
                                                     )
 CARMEL CLAY SCHOOL                                  )
 CORPORATION,                                        )
 CARMEL CLAY BOARD OF SCHOOL                         )
 TRUSTEES,                                           )
                                                     )
                                 Defendants.         )

                                 Entry from Status Conference
          The parties, by counsel, appeared for a status conference on April 30, 2019,

 with the magistrate judge. The conference was held and concluded without further

 order.

           Date: 5/1/2019                      ____________________________________
                                                  Debra McVicker Lynch
                                                  United States Magistrate Judge
                                                  Southern District of Indiana
 Distribution:
 All ECF-registered counsel of record by email through the Court’s ECF system
